DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 have been entered.


Response to Arguments
The amendments and arguments filed 1/18/2022 have been entered and made of record, and have been considered, however not persuasive:

Re Claim 1:  Applicant asserts that cited references do not teach newly added limitation in the amendments “image data comprising a plurality of images of an examination area of a biological tissue…. such that the plurality of images allow quantification of changes in optical properties of the examination area over time”,  and  “to identify a plurality of segments of the tissue and allocate one of a plurality of classifications to each of the plurality of segments of the tissue based on at least the quantification of changes in the optical properties of the examination area”;
	However, the Examiner disagrees, because:
such that the plurality of images allow quantification of changes in optical properties of the examination area over time” (see BERNAT: e. g., --In areas such as colposcopy, an imaging device, such as a colposcope, may be used to identify visible clues suggestive of abnormal tissue.  The imaging device may obtain images of the observed area, while contrast media, such as diluted acetic acid, may be applied to the observed tissue, to improve visualization of abnormalities.  The effect of the acetic acid, known as "aceto-whitening," may peak at specified times after its application, depending, for example, on the type and grade of the abnormality, lesion, or growth in question.  Thus, it is important to obtain images of the observed area at one or more specific points in time during the observation, for an accurate and effective diagnosis.--, in [0003], [0028]-[0033], and, Fig. 7, and, --FIG. 7 shows a cervical area which has undergone an acetowhitening response corresponding to a tissue pathology.--, in [0088], [0125], [0164], and [0167]-[0184]; also see: --calculating, during said period, at least one parameter of said temporal changes in said effect, wherein said at least one parameter is selected from the group consisting of: a maximum value, a time period required for reaching said maximum value, an integral of a curve describing temporal changes in said value, a rate of increase in said value to said maximum value, and a rate of decrease in said value from said maximum value.--, in [0038]);

	secondly, cited references further disclose to identify a plurality of segments of the tissue and allocate one of a plurality of classifications to each of the plurality of based on at least the quantification of changes in the optical properties of the examination area (see BERNAT: e. g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; -- system 100 may be configured for detecting areas which have not been thoroughly cleaned of mucus in cases where a patient has an Intrauterine Device (IUD), which may be susceptible for retaining excess mucus.  Accordingly, in some embodiments, an object recognition and classification application of image processing module 110a may be trained to recognize, e.g., a dark string connected to the IUD (marked by the rectangle in panel A) in the center of an image, using one or more image segmentation algorithms.  If found, an IUD mask (grey area in panel B) is created, and dilated multiple times.  System 100 may then be configured to issue an additional and/or other objects may be identified, including non-reflective colored medical devices and/or accessories to assist in image detection and segmentation (e.g., a green/blue speculum which can be easily detected and segmented in images).--, in [0148]; and, A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.  The convolutional and pooling steps may then be repeated on the results of the first iteration, to create multiple layers.  The CNN algorithm may then apply a multi-layer perception to the multiple layers, to create a fully-connected layer, which is used to classify the detected features of the object in the image against the categories on which the CNN algorithm was trained.  As an output, the CNN algorithm may assign probabilities of between 0 and 1 for the object against each category.--, in [0157]; -- the algorithm may use a segmentation network (e.g., U-Net) to detect regions with external artifacts (e.g., blood, mucous) and regions with missing acetic acid.  System 100 may then identify these regions to a user of the system.  --, in [0184], --in order to train a robust segmentation algorithm for the detection of acetowhite regions from expert-dependent subjective annotations, the following training strategy may be used: [0186] A segmentation deep neural network (DNN) is trained to recognize regions that do not stain using Lugol's iodine; [0187] a post-acetowhitening image and an image with Lugol's iodine are aligned using, e.g., the cervical os as a reference; and [0188] a segmentation DNN is trained to predict which regions do not stain with Lugol's iodine on post-acetowhitening images. Since Lugol's iodine is oversensitive, these regions will include aceto-whitened regions.--, in [0187]),

Apparently, Applicant admits that “acetowhitening images” are the received image data, which are input to the ML algorithm for image segmentation. Furthermore,  these “acetowhitening images” read on the claim limitation of “image data comprising a plurality of images of an examination area of a biological tissue, each of the plurality of images being captured at different times during a period in which topical application of a pathology differentiating agent to the examination area of the tissue causes transient optical effects”, which is disclosed in BERNAT’s disclosures (see BERNAT: e. g., --In areas such as colposcopy, an imaging device, such as a colposcope, may be used to identify visible clues suggestive of abnormal tissue.  The imaging device may obtain images of the observed area, while contrast media, such as diluted acetic acid, may be applied to the observed tissue, to improve visualization of abnormalities.  The effect of the acetic acid, known as "aceto-whitening," may peak at specified times after its application, depending, for example, on the type and grade of the abnormality, lesion, or growth in question.  Thus, it is important to obtain images of the observed area at one or more specific points in time during the observation, for an accurate and effective diagnosis.--, in [0003], [0028]-[0033], and, Fig. 7, and, --FIG. 7 shows a cervical area which has undergone an acetowhitening response corresponding to a tissue pathology.--, in [0088], [0125], [164], and [0167]-[0184]),

ML, as defined in claim limitation “to identify a plurality of segments of the tissue and allocate one of a plurality of classifications to each of the plurality of segments of the tissue” (see BERNAT: e. g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; -- system 100 may be configured for detecting areas which have not been thoroughly cleaned of mucus in cases where a patient has an Intrauterine Device (IUD), which may be susceptible for retaining excess mucus.  Accordingly, in some embodiments, an object recognition and classification application of image processing module 110a may be trained to recognize, e.g., a dark string connected to the IUD (marked by the rectangle in panel A) in the center of an image, using one or more image segmentation algorithms.  If found, an IUD mask (grey the algorithm may use a segmentation network (e.g., U-Net) to detect regions with external artifacts (e.g., blood, mucous) and regions with missing acetic acid.  System 100 may then identify these regions to a user of the system.  --, in [0184]), and
And, about the limitation “the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state”;
 FERNANDES teaches the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state (see FERNANDES: e. g., --classifying a cervigram as cancer or non-cancer, being the line of research proposed by Huang and her team the most prominent [56], [99], [111][113], [115]. The standard scale to grade Cervical Intraepithelial Neoplasia (CIN) consists of three ordinal grades [115]: CIN1 (mild), CIN2 (moderate), and CIN3(severe)…. After some preprocessing steps that cover removal of specular reflections and identification of the region of interest containing the cervix, these works extracted image features in a pyramidal fashion, including color histograms (typically on the Lab color space) [112], [113], [115], histogram of gradients [112], [113], [115],--, in page 33919, --developing predictive systems that can identify the progression of the lesions following the CIN ordinal scale would accelerate the acceptance of these systems.--, in page 33924),
BERNAT and FERNANDES are combinable as they are in the same field of endeavor: using machine learning neural network in identification and classification of cervical pathological analysis based on colposcopic images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BERNAT’s method using FERNANDES’s teachings by including the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state to BERNAT’s classifications {such as classifications in [0157], as discussed above, which in fact is in consistent with the description of WO2020/021261 of this application, in line 14-16, page 17, “The AI may classify the cervix on a risk scale….different grades of CIN (for example on a scale of 0 to 1, …etc}   in order to classify a cervigram and identify the progression of the lesions following the CIN ordinal scale would accelerate the acceptance of these systems (see FERNANDES: e.g. in page 33919-33924).
Applicant’s objection of the combination of Bernat’s teachings and   FERNANDES’s teachings is not improper, because  BERNAT and FERNANDES are combinable as they are in the same field of endeavor: using machine learning neural network in identification and classification of cervical pathological analysis based on colposcopic images. 
	Therefore, claims 1, 4-5, 8, 10, 12-20, 24-25, 27-30 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8, 10, 12-20, 24-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over BERNAT (US 20210042915 A1, which claims priority of US-Provisional-Application US 62620579, January 23 2018; and US-Provisional-application US 62689991, June 26 2018), in view of  FERNANDES (“Automated Methods for the Decision Support of Cervical Cancer Screening Using Digital Colposcopies” IEEE, May 2018, Pages 33910-33927).
Re Claim 1, BERNAT discloses a method for classification of a biological tissue using a computing system (see BERNAT: e. g., --image processing module 110a comprises one or more algorithms configured to perform object recognition and classification in images captured by imaging device 118, using any suitable image processing or feature extraction technique.--, in [0095]-[0100], and [0111]; and, --system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.--, in [0138]), the method comprising:
receiving, at the computing system, image data comprising a plurality of images of an examination area of a biological tissue, each of the plurality of images being captured at different times during a period in which topical application of a pathology differentiating agent to the examination area of the tissue causes transient optical effects, such that the plurality of images allow quantification of changes in optical properties of the examination area over time; (see BERNAT: e. g., --In areas such as colposcopy, an imaging device, such as a colposcope, may be used to identify visible clues suggestive of abnormal tissue.  The imaging device may obtain images of the observed area, while contrast media, such as diluted acetic acid, may be applied to the observed tissue, to improve visualization of abnormalities.  The effect of the acetic acid, known as "aceto-whitening," may peak at specified times after its application, depending, for example, on the type and grade of the abnormality, lesion, or growth in question.  Thus, it is important to obtain images of the observed area at one or more specific points in time during the observation, for an accurate and effective diagnosis.--, in [0003], [0028]-[0033], and, Fig. 7, and, --FIG. 7 shows a cervical area which has undergone an acetowhitening response corresponding to a tissue pathology.--, in [0088], [0125], [164], and [0167]-[0184] ]; also see: --calculating, during said period, at least one parameter of said temporal changes in said effect, wherein said at least one parameter is selected from the group consisting of: a maximum value, a time period required for reaching said maximum value, an integral of a curve describing temporal changes in said value, a rate of increase in said value to said maximum value, and a rate of decrease in said value from said maximum value.--, in [0038]);
providing the received image data as an input to a machine learning algorithm operative on the computing system, the machine learning algorithm comprising a deep neural network (see BERNAT: e. g., -- apply one or more techniques based in artificial intelligence (AI), machine learning, and/or convolutional neural networks for analyzing images acquired in the course of a medical imaging procedure, such as colposcopy.--, in [0176]-[0184]) to identify a plurality of segments of the tissue and allocate one of a plurality of classifications to each of the plurality of segments of the tissue based on at least the quantification of changes in the optical properties of the examination area (see BERNAT: e. g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; -- system 100 may be configured for detecting areas which have not been thoroughly cleaned of mucus in cases where a patient has an Intrauterine Device (IUD), which may be susceptible for retaining excess mucus.  Accordingly, in some embodiments, an object recognition and classification application of image processing module 110a may be trained to recognize, e.g., a dark string connected to the IUD (marked by the rectangle in panel A) in the center of an image, using one or more image segmentation algorithms.  If found, an IUD mask (grey area in panel B) is created, and dilated multiple times.  System 100 may then be configured to issue an alert to the clinician regarding the presence of an IUD in the cervix, which may require additional mucus removal steps.--, in [0145];  -- additional and/or other objects may be identified, including non-reflective colored medical devices and/or accessories to assist in image detection and segmentation (e.g., a green/blue speculum which can be easily detected and segmented in images).--, in [0148]; and, A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.  The convolutional and pooling steps may then be repeated on the results of the first iteration, to create multiple layers.  The CNN algorithm may then apply a multi-layer perception to the multiple layers, to create a fully-connected layer, which is used to classify the detected features of the object in the image against the categories on which the CNN algorithm was trained.  As an output, the CNN algorithm may assign probabilities of between 0 and 1 for the object against each category.--, in [0157]; and, -- the algorithm may use a segmentation network (e.g., U-Net) to detect regions with external artifacts (e.g., blood, mucous) and regions with missing acetic acid.  System 100 may then identify these regions to a user of the system.  --, in [0184] --in order to train a robust segmentation algorithm for the detection of acetowhite regions from expert-dependent subjective annotations, the following training strategy may be used: [0186] A segmentation deep neural network (DNN) is trained to recognize regions that do not stain using Lugol's iodine; [0187] a post-acetowhitening image and an image with Lugol's iodine are aligned using, e.g., the cervical os as a reference; and [0188] a segmentation DNN is trained to predict which regions do not stain with Lugol's iodine on post-acetowhitening images. Since Lugol's iodine is oversensitive, these regions will include aceto-whitened regions.--, in [0187]; also see: --calculating, during said period, at least one parameter of said temporal changes in said effect, wherein said at least one parameter is selected from the group consisting of: a maximum value, a time period required for reaching said maximum value, an integral of a curve describing temporal changes in said value, a rate of increase in said value to said maximum value, and a rate of decrease in said value from said maximum value.--, in [0038]);
BERNAT however does not explicitly disclose wherein the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state;
 FERNANDES teaches the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state (see FERNANDES: e. g., --classifying a cervigram as cancer or non-cancer, being the line of research proposed by Huang and her team the most prominent [56], [99], [111][113], [115]. The standard scale to grade Cervical Intraepithelial Neoplasia (CIN) consists of three ordinal grades [115]: CIN1 (mild), CIN2 (moderate), and CIN3(severe)…. After some preprocessing steps that cover removal of specular reflections and identification of the region of interest containing the cervix, these works extracted image features in a pyramidal fashion, including color histograms (typically on the Lab color space) [112], [113], [115], histogram of gradients [112], [113], [115],--, in page 33919, --developing predictive systems that can identify the progression of the lesions following the CIN ordinal scale would accelerate the acceptance of these systems.--, in page 33924),
BERNAT and FERNANDES are combinable as they are in the same field of endeavor: using machine learning neural network in identification and classification of cervical pathological analysis based on colposcopic images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BERNAT’s method using FERNANDES’s teachings by including the plurality of classifications are defined by a scale of values on a continuous range indicative of a probability of a disease state to BERNAT’s classifications {such as classifications in [0157], as discussed above, which in fact is in consistent with the description of WO2020/021261 of this application, in line 14-16, page 17, “The AI may classify the cervix on a risk scale….different grades of CIN (for example on a scale of 0 to 1, …etc}   in order to classify a cervigram and identify the progression of the lesions following the CIN ordinal scale would accelerate the acceptance of these systems (see FERNANDES: e.g. in page 33919-33924).

Re Claim 4, BERNAT as modified by FERNANDES further disclose at least one image of the plurality of images is captured at a start of the period, prior to the transient optical effects occurring; and/or
at least some of the plurality of images are captured at intervals of a predetermined duration during the period of topical application of the pathology differentiating agent (see BERNAT: e. g.,--capturing a sequential or periodic series of images according to predetermined protocols; capturing a sequence (or burst) of images around specified time points (e.g., slightly before and/or after)--, in [0161]);

Re Claim 5, BERNAT as modified by FERNANDES further disclose the examination area is exposed to optical radiation during the period in which topical application of a pathology differentiating agent to the examination area of the tissue causes transient optical effects (see BERNAT: e. g., --In areas such as colposcopy, an imaging device, such as a colposcope, may be used to identify visible clues suggestive of abnormal tissue.  The imaging device may obtain images of the observed area, while contrast media, such as diluted acetic acid, may be applied to the observed tissue, to improve visualization of abnormalities.  The effect of the acetic acid, known as "aceto-whitening," may peak at specified times after its application, depending, for example, on the type and grade of the abnormality, lesion, or growth in question.  Thus, it is important to obtain images of the observed area at one or more specific points in time during the observation, for an accurate and effective diagnosis.--, in [0003], [0028]-[0033], and, Fig. 7, and, --FIG. 7 shows a cervical area which has undergone an acetowhitening response corresponding to a tissue pathology.--, in [0088], [0125], [164], and [0167]-[0184]); 
the pathology differentiating agent comprises an acid (see BERNAT: e. g., --In areas such as colposcopy, an imaging device, such as a colposcope, may be used to identify visible clues suggestive of abnormal tissue.  The imaging device may obtain images of the observed area, while contrast media, such as diluted acetic acid, may be applied to the observed tissue, to improve visualization of abnormalities.  The effect of the acetic acid, known as "aceto-whitening," may peak at specified times after its application, depending, for example, on the type and grade of the abnormality, lesion, or growth in question.  Thus, it is important to obtain images of the observed area at one or more specific points in time during the observation, for an accurate and effective diagnosis.--, in [0003], [0028]-[0033], and, Fig. 7, and, --FIG. 7 shows a cervical area which has undergone an acetowhitening response corresponding to a tissue pathology.--, in [0088], [0125], [164], and [0167]-[0184]); and
the method further comprises capturing a plurality of optical images of the examination area of the biological tissue using an image collection module, the plurality of images of the image data being derived from the plurality of optical images (see BERNAT: e. g.,--capturing a sequential or periodic series of images according to predetermined protocols; capturing a sequence (or burst) of images around specified time points (e.g., slightly before and/or after)--, in [0161]).

Re Claim 8, BERNAT as modified by FERNANDES further disclose wherein one or more of:
each of the plurality of images is derived from a respective initial image transformed so as to provide alignment of the examination area within the plurality of images (see Bernat: e.g., -- an algorithm of the present invention may be configured to automatically determine proper application of acetic acid.  For example, the algorithm may apply a pairwise Siamese model, wherein the algorithm receives two cropped images of the cervix (potentially registered and aligned), and outputs the probability of acetic acid having been applied to the ROI.--, in [0184]);
each of the plurality of images is derived from a respective initial image processed to remove one or more artefacts (see Bernat: e.g., -- the algorithm may use a segmentation network (e.g., U-Net) to detect regions with external artifacts (e.g., blood, mucous) and regions with missing acetic acid.  System 100 may then identify these regions to a user of the system.--, in [0184]); 
the image data provided as an input to the machine learning algorithm comprises, for each of the plurality of images, multiple patches derived from a respective initial image (see BERNAT: e. g., -- apply one or more techniques based in artificial intelligence (AI), machine learning, and/or convolutional neural networks for analyzing images acquired in the course of a medical imaging procedure, such as colposcopy.--, in [0176]-[0184]); and
the biological tissue comprises a cervix uteri, the method further comprising processing the plurality of images to identify a portion of the plurality of images corresponding with the cervix uteri (see BERNAT: e. g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]).
Re Claim 10, BERNAT as modified by FERNANDES further disclose wherein each of the plurality of images is defined by a respective set of pixels, each of the sets of pixels having the same pixel arrangement, the method further comprising:
obtaining, at the computing system, map data, the map data comprising a respective analysis index for each pixel of the pixel arrangement, the analysis indices being derived from the plurality of images (see Bernat: e.g., -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]); and
providing the map data as an input to the machine learning algorithm (see Bernat: e.g., -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]); and
wherein the analysis index for a pixel is generated based on at least one parameter derived from the plurality of images, the at least one parameter comprising one or more of: 
a maximum intensity for the pixel over the plurality of images (see Bernat: e.g., --calculating, during said period, at least one parameter of said temporal changes in said effect, wherein said at least one parameter is selected from the group consisting of: a maximum value, a time period required for reaching said maximum value, an integral of a curve describing temporal changes in said value, a rate of increase in said value to said maximum value, and a rate of decrease in said value from said maximum value.--, in [0038]); 
a time to reach the maximum intensity for the pixel: and a summation or weighted summation of an intensity for the pixel over the plurality of images (see Bernat: e.g., --calculating, during said period, at least one parameter of said temporal changes in said effect, wherein said at least one parameter is selected from the group consisting of: a maximum value, a time period required for reaching said maximum value, an integral of a curve describing temporal changes in said value, a rate of increase in said value to said maximum value, and a rate of decrease in said value from said maximum value.--, in [0038]).

Re Claim 12, BERNAT as modified by FERNANDES further disclose wherein one or more of: 
a parameter of the at least one parameter is limited to a predetermined spectral bandwidth (see Bernat: e.g., -- using at least one imaging device configured to detect at least one of RGB (red-green-blue), monochrome, ultraviolet (UV), near infrared (NIR), and short-wave infrared (SWIR) spectral data.--, in [0042], and. -- a light source 120 is configured to emit light at one or more spectral bands.  In some embodiment, light source 120 produces purple light having a wavelength selected from the range 390-430 nanometer (nm).--, in [0117]-[0118]);
each parameter of the at least one parameter is determined by fitting data for the pixel across the plurality of images to a line or curve and determining the at least one parameter from the line or curve (see Bernat: e.g., -- For example, system 100 may calculate one or more acetowhitening response curves for acetowhitening intensity, based on these measurements.  The response curves may then be compared to known response curves associated with various types of tissue pathological classifications.  The quantitative parameters may include at least some of: the maximum value of acetowhitening recorded; the time period required for reaching the maximum response value; the total `volume` of acetowhitening response during a specified time period (e.g., the integral or area under a graph representing the response curve); the rate of intensity increase to maximum value; and the rate of intensity decrease starting from the maximum value of the response curve.  In some embodiments, such derived parameters may be further weighed, e.g., based upon features particular to the tissue sample examined (such as patient age) and/or features characterizing the regional population of the subject whose tissue is examined.--, in [0164]); and
wherein the analysis index for each pixel is based on a weighted combination of multiple ones of the at least one parameter (see Bernat: e.g., -- For example, system 100 may calculate one or more acetowhitening response curves for acetowhitening intensity, based on these measurements.  The response curves may then be compared to known response curves associated with various types of tissue pathological classifications.  The quantitative parameters may include at least some of: the maximum value of acetowhitening recorded; the time period required for reaching the maximum response value; the total `volume` of acetowhitening response during a specified time period (e.g., the integral or area under a graph representing the response curve); the rate of intensity increase to maximum value; and the rate of intensity decrease starting from the maximum value of the response curve.  In some embodiments, such derived parameters may be further weighed, e.g., based upon features particular to the tissue sample examined (such as patient age) and/or features characterizing the regional population of the subject whose tissue is examined.--, in [0164]).

Re Claim 13, BERNAT as modified by FERNANDES further disclose processing the plurality of images to identify at least one morphological characteristic and/or at least one extracted feature (see Bernat: e.g., -- identifying and delineating the cervix in the pre-cleaning reference image, thus creating a cervix mask (e.g., white area in panel B in FIG. 3A).  For example, system 100 may apply a specified color filter, such as a filter which selects for pink/red/white, for color-based identification of the cervix, based on normal cervical tissue color.  In some embodiments system 100 may use such techniques as color augmentation to highlight visible changes in tissue.--, and,
-- Once the morphological operations are done, the images histogram can be used to verify that the proposed ROI is part of the brightest area in the image.--, in [0135]-[0136], and [-153]-[0156]).
Re Claim 14, BERNAT as modified by FERNANDES further disclose providing the at least one morphological characteristic and/or extracted feature as an input to the machine learning algorithm (see Bernat: e.g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; and, -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]).

Re Claim 15, BERNAT as modified by FERNANDES further disclose wherein the machine learning algorithm comprises a neural network and wherein one or both of:
the neural network comprises one or a combination of: a convolutional neural network; a fully-connected neural network; and a recurrent neural network; and the neural network is multi-modal (see Bernat: e.g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; and, -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]).

Re Claim 16, BERNAT as modified by FERNANDES further disclose providing one or more subject characteristics, each subject characteristic relating to a subject from which the biological tissue originates, as an input to the machine learning algorithm (see Bernat: e.g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; and, -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]).

Re Claim 17, BERNAT as modified by FERNANDES further disclose wherein the one or more subject characteristics comprise one or more of: subject risk factors; subject prior medical history information; and subject clinical test results (see Bernat: e.g., -- a system and method are disclosed for use in cervico-vaginal imaging, wherein an imaging device is configured to automatically capture and/or store one or more images at specified time points upon the occurrence of a specified triggering event, such as the detection of a medical applicator (e.g., a swab), in the field of view of the imaging device.  The increased accuracy of the results may offer a reduced risk of missing high grade disease, added reassurance in treatment decisions, and reduced risk of unnecessary treatment….. the cervical tissue in the images is evaluated in a 
time-resolved manner according to several criteria, such as the morphology of the lesion's margins, the vascular pattern of abnormal epithelium, and the degree of staining after application of the contrast agent.  Colposcopic grading is based on visual examination, and the detected lesions are classified according to empirically qualitative scales.  For example, high-grade (level 2-3) cervical intraepithelial neoplasia (CIN) are associated with thick, dense, dull, opaque or greyish-white aceto-whitened areas with well-demarcated, regular margins, which sometimes may be raised and rolled out.  However, considerable skill and prolonged evaluation may be required to differentiate between low-grade CIN, immature squamous metaplasia, and inflammatory lesions.--, in [0099]-[0102]).

Re Claim 18, BERNAT as modified by FERNANDES further disclose wherein the subject risk factors comprise one or more of: an age of the subject (see Bernat: e.g., -- a system and method are disclosed for use in cervico-vaginal imaging, wherein an imaging device is configured to automatically capture and/or store one or more images at specified time points upon the occurrence of a specified triggering event, such as the detection of a medical applicator (e.g., a swab), in the field of view of the imaging device.  The increased accuracy of the results may offer a reduced risk of missing high grade disease, added reassurance in treatment decisions, and reduced risk of unnecessary treatment….. the cervical tissue in the images is evaluated in a time-resolved manner according to several criteria, such as the morphology of the lesion's margins, the vascular pattern of abnormal epithelium, and the degree of staining after application of the contrast agent.  Colposcopic grading is based on visual examination, and the detected lesions are classified according to empirically qualitative scales.  For example, high-grade (level 2-3) cervical intraepithelial neoplasia (CIN) are associated with thick, dense, dull, opaque or greyish-white aceto-whitened areas with well-demarcated, regular margins, which sometimes may be raised and rolled out.  However, considerable skill and prolonged evaluation may be required to differentiate between low-grade CIN, immature squamous metaplasia, and inflammatory lesions.--, in [0099]-[0102]); a smoker status of the subject; a prior HPV vaccination status of the subject; information on use of condom during intercourse for the subject; and a parity for the subject; and/or wherein the subject clinical test results comprise one or more of: a prior cytology result; a prior HPV test result; a prior HPV typing test result; a prior cervical treatment information; and a prior history of screening for and/or diagnosis of cervical cancers or precancers (see Bernat: e.g., -- a system and method are disclosed for use in cervico-vaginal imaging, wherein an imaging device is configured to automatically capture and/or store one or more images at specified time points upon the occurrence of a specified triggering event, such as the detection of a medical applicator (e.g., a swab), in the field of view of the imaging device.  The increased accuracy of the results may offer a reduced risk of missing high grade disease, added reassurance in treatment decisions, and reduced risk of unnecessary treatment….. the cervical tissue in the images is evaluated in a time-resolved manner according to several criteria, such as the morphology of the lesion's margins, the vascular pattern of abnormal epithelium, and the degree of staining after application of the contrast agent.  Colposcopic grading is based on visual examination, and the detected lesions are classified according to empirically qualitative scales.  For example, high-grade (level 2-3) cervical intraepithelial neoplasia (CIN) are associated with thick, dense, dull, opaque or greyish-white aceto-whitened areas with well-demarcated, regular margins, which sometimes may be raised and rolled out.  However, considerable skill and prolonged evaluation may be required to differentiate between low-grade CIN, immature squamous metaplasia, and inflammatory lesions.--, in [0099]-[0102]; also see: --associating, and the program instructions are further executable to associate, at least one said parameter with a tissue condition selected from the group consisting of: normal tissue, inflamed tissue, cervical neoplasia, HPV infection, dysplasia, pathological tissue, precancerous tissue, and cancerous tissue.--, in [0039]).

Re Claim 19, BERNAT as modified by FERNANDES further disclose allocating one of the plurality of classifications to the entire tissue based on the classification allocated to the plurality of segments of the tissue and/or based on an algorithm different from the machine learning algorithm (see Bernat: e.g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; and, -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]); or
generating an output image, showing the examination area of the biological tissue based on the image data and indicating the classification allocated to each of the plurality of segments of the tissue (see Bernat: e.g., --system 100 may be configured for displaying an outline around the detected area(s), displaying a box surrounding the detected area(s), displaying an arrow pointing to the detected area(s), displaying a zoomed-in view of the detected area(s), and/or displaying an indication of one or more values associated with the detected area(s). --, in [0144]).
.
Re Claim 20, BERNAT as modified by FERNANDES further disclose the plurality of classifications are further defined by a plurality of disease tags or the plurality of classifications further indicate the presence of at least one morphological characteristic (see Bernat: e.g., --system 100 may be configured for displaying an outline around the detected area(s), displaying a box surrounding the detected area(s), displaying an arrow pointing to the detected area(s), displaying a zoomed-in view of the detected area(s), and/or displaying an indication of one or more values associated with the detected area(s). --, in [0144]; and, --After training completes, when a new image is uploaded to the CNN algorithm, the CNN algorithm applies the same process using the parameters and weights which have been optimized for the relevant category, to classify the new image (i.e., assign the correct labels to objects identified therein) with a corresponding confidence score.--, in [0158]).

Re Claim 24, BERNAT as modified by FERNANDES further disclose training the machine learning algorithm based on a respective plurality of images and a respective allocated classification for each of a plurality of other biological tissues (see Bernat: e.g., -- Training of the CNN algorithm may be conducted by uploading multiple images of items in the category and subcategories of interest.  For example, the CNN algorithm may be trained on the category of common medical accessories, which may include a subcategory of medical applicators.  The CNN algorithm is provided with relevant images appropriately labelled, which may include multiple images of cotton swabs and similar applicators of different shapes, types, and sizes; as disposed in various positions and orientations; and against varying backgrounds relevant to the task at hand.  In the present context, the CNN algorithm may be provided with images of medical applicators against a background of cervical or similar tissue, to train the CNN algorithm on practical, real-world situations which may be encountered in runtime.  The CNN algorithm may also be provided with negative examples, of images that are not medical applicators, to further hone the classifier training.  Negative examples for the classifier `cotton swabs` may include, e.g., images of medical accessories in other subcategories, such as tongue depressors, scissors, tweezers, and/or clamps.  The CNN algorithm applies the convolutional process described above, and classifies the object in each training image in an iterative process, in which in each iteration, (i) a classification error is calculated based on the results, and (ii) the parameters and weights of the various filters used by the CNN algorithm are adjusted for the next iteration, until the calculated error is minimized.  This means that the CNN algorithm can be optimized to recognize and correctly classify images from the labelled training set.--, in [0158]);
training the machine learning algorithm by providing a user-determined or database classification for the tissue to the machine learning algorithm or a version of the machine learning algorithm operative on a second computer system (see Bernat: e.g., -- Training of the CNN algorithm may be conducted by uploading multiple images of items in the category and subcategories of interest.  For example, the CNN algorithm may be trained on the category of common medical accessories, which may include a subcategory of medical applicators.  The CNN algorithm is provided with relevant images appropriately labelled, which may include multiple images of cotton swabs and similar applicators of different shapes, types, and sizes; as disposed in various positions and orientations; and against varying backgrounds relevant to the task at hand.  In the present context, the CNN algorithm may be provided with images of medical applicators against a background of cervical or similar tissue, to train the CNN algorithm on practical, real-world situations which may be encountered in runtime.  The CNN algorithm may also be provided with negative examples, of images that are not medical applicators, to further hone the classifier training.  Negative examples for the classifier `cotton swabs` may include, e.g., images of medical accessories in other subcategories, such as tongue depressors, scissors, tweezers, and/or clamps.  The CNN algorithm applies the convolutional process described above, and classifies the object in each training image in an iterative process, in which in each iteration, (i) a classification error is calculated based on the results, and (ii) the parameters and weights of the various filters used by the CNN algorithm are adjusted for the next iteration, until the calculated error is minimized.  This means that the CNN algorithm can be optimized to recognize and correctly classify images from the labelled training set.--, in [0158]); and
providing continuous dynamic training to the machine learning algorithm or a version of the machine learning algorithm operative on a second computer system (see Bernat: e.g., -- Training of the CNN algorithm may be conducted by uploading multiple images of items in the category and subcategories of interest.  For example, the CNN algorithm may be trained on the category of common medical accessories, which may include a subcategory of medical applicators.  The CNN algorithm is provided with relevant images appropriately labelled, which may include multiple images of cotton swabs and similar applicators of different shapes, types, and sizes; as disposed in various positions and orientations; and against varying backgrounds relevant to the task at hand.  In the present context, the CNN algorithm may be provided with images of medical applicators against a background of cervical or similar tissue, to train the CNN algorithm on practical, real-world situations which may be encountered in runtime.  The CNN algorithm may also be provided with negative examples, of images that are not medical applicators, to further hone the classifier training.  Negative examples for the classifier `cotton swabs` may include, e.g., images of medical accessories in other subcategories, such as tongue depressors, scissors, tweezers, and/or clamps.  The CNN algorithm applies the convolutional process described above, and classifies the object in each training image in an iterative process, in which in each iteration, (i) a classification error is calculated based on the results, and (ii) the parameters and weights of the various filters used by the CNN algorithm are adjusted for the next iteration, until the calculated error is minimized.  This means that the CNN algorithm can be optimized to recognize and correctly classify images from the labelled training set.--, in [0158]).

Re Claim 25, BERNAT as modified by FERNANDES further disclose allocating one of the plurality of classifications to the tissue using a first machine learning algorithm operative at a first processor of the computing system;
allocating one of the plurality of classifications to the tissue using a second machine learning algorithm operative at a second processor of the computing system (see Bernat: e.g., -- system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.  The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use one or more machine learning algorithms, such as a support vector machine (SVM) model and/or a convolutional neural network (CNN).  SVMs are supervised learning models that analyze data used for classification and regression analysis.  Given a set of training examples, each marked as belonging to one or the other of two categories,--, in [0138]-[0139]; and, -- The application may use machine learning algorithms to train it to identify objects in given categories and subcategories.  For example, the application may use a convolutional neural network (CNN), which is a type of neural network that has successfully been applied to analyzing visual imagery.  A CNN algorithm, in the convolutional step, first applies various filters to extract multiple feature maps of the image, wherein each filter has a set of parameters and is assigned a weighting.  A pooling step may then be applied to provide subsampling of the convolved feature maps and reduce the amount of data.--, in [0069], [0138], [0157], and [0144]); and
training the second machine learning algorithm by providing a user-determined or database classification for the tissue to the second machine learning algorithm, the first machine learning algorithm not being trained by providing a user-determined or database classification for the tissue to the first machine learning algorithm (see Bernat: e.g., -- Training of the CNN algorithm may be conducted by uploading multiple images of items in the category and subcategories of interest.  For example, the CNN algorithm may be trained on the category of common medical accessories, which may include a subcategory of medical applicators.  The CNN algorithm is provided with relevant images appropriately labelled, which may include multiple images of cotton swabs and similar applicators of different shapes, types, and sizes; as disposed in various positions and orientations; and against varying backgrounds relevant to the task at hand.  In the present context, the CNN algorithm may be provided with images of medical applicators against a background of cervical or similar tissue, to train the CNN algorithm on practical, real-world situations which may be encountered in runtime.  The CNN algorithm may also be provided with negative examples, of images that are not medical applicators, to further hone the classifier training.  Negative examples for the classifier `cotton swabs` may include, e.g., images of medical accessories in other subcategories, such as tongue depressors, scissors, tweezers, and/or clamps.  The CNN algorithm applies the convolutional process described above, and classifies the object in each training image in an iterative process, in which in each iteration, (i) a classification error is calculated based on the results, and (ii) the parameters and weights of the various filters used by the CNN algorithm are adjusted for the next iteration, until the calculated error is minimized.  This means that the CNN algorithm can be optimized to recognize and correctly classify images from the labelled training set.--, in [0158]).




Re Claim 27, claim 27 is the corresponding program claim to claim 1 respectively.  Claim 27 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. BERNAT as modified by FERNANDES further disclose a non-transitory computer readable storage medium storing an image processing program to perform the method of any preceding claim a method for classification of a biological tissue using a computing system (see BERNAT: e. g., --associating, and the program instructions are further executable to associate, at least one said parameter with a tissue condition selected from the group consisting of: normal tissue, inflamed tissue, cervical neoplasia, HPV infection, dysplasia, pathological tissue, precancerous tissue, and cancerous tissue.--, in [0039], and, -- Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.--, in [0190]-[0192]).

Re Claims 28-29, claims 28-29 are the corresponding computer system claim to claims 1, 5 respectively.  Claim 28-29 thus are rejected for the similar reasons for claims 1, and 5 respectively. See above discussions with regard to claims 1, 5 respectively. BERNAT as modified by FERNANDES further disclose computing system operative for classification of a tissue (see BERNAT: e. g., --image processing module 110a comprises one or more algorithms configured to perform object recognition and classification in images captured by imaging device 118, using any suitable image processing or feature extraction technique.--, in [0095]-[0100], and [0111]; and, --system 100 may employ one or more known computer vision methods for identifying the cervix and segmenting it from, e.g., the visible parts of the speculum 302 and the cervical os 304.  For example, image processing module 110a may employ a dedicated object recognition and classification application for identifying one or more regions, features, and/or objects in the image.  The application may first conduct feature-level detection, to detect and localize the objects in the image, and then perform decision-level classification, e.g., assign classifications to the detected features, based on the training of the application.--, in [0138]).


Re Claim 30, BERNAT as modified by FERNANDES further disclose the image collection module is located remotely from the processor on which the machine learning algorithm is operated (see Bernat: e.g., -- consistency and reliability of colposcopy imaging may be especially significant when images are sent for assessment by an expert at a remote location (e.g., when images are taken in the field in developing countries), and/or when relying on automated or semi-automated image analysis applications to analyze colposcopy images.--, in [0106]); or
the processor comprises a plurality of processing devices, each processing device being configured to operate a part of the machine learning algorithm and wherein the image collection module is located remotely from at least one of the plurality of processing devices (see Bernat: e.g., -- consistency and reliability of colposcopy imaging may be especially significant when images are sent for assessment by an expert at a remote location (e.g., when images are taken in the field in developing countries), and/or when relying on automated or semi-automated image analysis applications to analyze colposcopy images.--, in [0106]).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667